UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-5187


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ALOUIS LEVORGE TAYLOR, a/k/a Alouise Levorge Taylor,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:08-cr-00331-PMD-1)


Submitted:   July 29, 2011                 Decided:   August 9, 2011


Before KING, GREGORY, and KEENAN, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


J. Mitchell Lanier, J. MITCHELL LANIER, PA, Moncks Corner, South
Carolina, for Appellant.     William N. Nettles, United States
Attorney, Nathan S. Williams, Assistant United States Attorney,
Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Alouis Levorge Taylor pled guilty to possession with

intent to distribute five grams or more of cocaine base and a

quantity    of     cocaine,   in   violation          of    21    U.S.C.     § 841(a)(1)

(2006), and using and carrying a firearm during and in relation

to    a   drug     trafficking     crime,        in    violation       of    18    U.S.C.

§ 924(c)(1)(A)(i)        (2006).           The        district       court     initially

sentenced Taylor to a total of 106 months’ imprisonment.                                The

Government, however, moved to correct the sentence under Fed. R.

Crim. P. 35(a), arguing that the Fair Sentencing Act of 2010

(FSA), Pub. L. No. 111-220, 124 Stat. 2372 (reducing sentencing

disparity    between    powder     cocaine       and       cocaine    base),      was   not

retroactively applicable and that a variance under 18 U.S.C.

§ 3553(a) (2006) could not be used to implement a sentence below

the statutory mandatory minimum.                 The district court determined

that it had clearly erred in retroactively applying the FSA and

resentenced Taylor to the pre-FSA statutory mandatory minimums,

totaling 180 months’ imprisonment.

            On appeal, counsel contends that the district court

erred in correcting the judgment beyond the fourteen-day period

permitted    under     Rule   35(a)    and       that      the    stated     reason     for

correcting the sentence was beyond the scope of the rule.                                 We

conclude, and the Government concedes, that the district court

did   not   have    jurisdiction      to    amend       the      judgment    under      Rule

                                           2
35(a).     See United States v. Shank, 395 F.3d 466, 469-70 (4th

Cir.     2005)        (concluding    time     period        in   Rule      35(a)     is

jurisdictional); United States v. Wisch, 275 F.3d 620, 626 (7th

Cir. 2001) (“[T]he motion must be ruled on by the district court

within [fourteen] days, not simply filed with the clerk of court

during    that    time.”).         Accordingly,   we        vacate   the   180-month

sentence set forth in the amended judgment and remand to the

district     court       with   instructions      to        impose   the     sentence

pronounced       on    September    27,   2010.        We    dispense      with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid in the decisional process.

                                                             VACATED AND REMANDED




                                          3